Citation Nr: 0723379	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  05-21 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for peripheral vascular 
disease.

2.  Entitlement to an initial rating in excess of 10 percent 
disabling for tinnitus.  

3.  Entitlement to an increased rating for residuals, cold 
weather injury, right foot, currently rated as 30 percent 
disabling.

4.  Entitlement to an increased rating for residuals, cold 
weather injury, left foot, currently rated as 30 percent 
disabling.

5.  Entitlement to an initial rating in excess of 20 percent 
disabling for hearing loss.  

6.  Entitlement to an effective date earlier than February 
20, 2004, for the assignment of a 10 percent rating for 
tinnitus.

7.  Entitlement to an effective date earlier than April 7, 
2003, for the assignment of a 30 percent evaluation for 
residuals, cold weather injury, right foot.

8.  Entitlement to an effective date earlier than April 7, 
2003, for the assignment of a 30 percent evaluation for 
residuals, cold weather injury, left foot.

9.  Entitlement to an effective date earlier than October 7, 
2003, for the assignment of a 20 percent evaluation for 
hearing loss.

10.  Entitlement to special monthly compensation based upon 
the need for regular aid and attendance or on account of 
being housebound.

11.  Entitlement to a certificate of eligibility for 
financial assistance in the purchase of an automobile or 
other conveyance and adaptive equipment, or for adaptive 
equipment only.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of a Department of 
Veterans Affairs (VA) Regional Office (RO).

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required:  There must be a decision by the RO; the veteran 
must timely express disagreement with the decision; VA must 
respond by issuing a statement of the case that explains the 
basis for the decision to the veteran; and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his or her 
argument in a timely-filed substantive appeal.  38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.203.  See also 38 U.S.C.A. 
§ 7104; 38 C.F.R. §§ 19.4, 20.101 (the Board has jurisdiction 
to resolve questions as to its own jurisdiction).  See also 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (it is 
a well-established judicial doctrine that any statutory 
tribunal must ensure that it has jurisdiction over each case 
before adjudicating the merits, and that a potential 
jurisdictional defect may be raised by the court or tribunal, 
sua sponte or by any party at any stage in the proceedings, 
and, once apparent, must be adjudicated).   

Review of the claims file reflects that the issue of 
entitlement to service connection for peripheral vascular 
disease has been adjudicated by the RO on the basis of new 
and material evidence.  However, although this claim was 
denied by the RO in a January 1988 rating decision, the 
veteran was provided with notice of this determination in a 
March 1988 letter from the RO, and his notice of disagreement 
with the March 1988 notification of the January 1988 rating 
decision was received in March 1988; he was not provided with 
a statement of the case with respect to this issue until July 
2006.  His VA Form 9, Appeal to Board of Veterans' Appeals, 
perfecting this issue for appeal was received by VA in August 
2006.  Thus, the January 1988 rating decision with respect to 
this issue has not become final, new and material evidence is 
not required, and this issue is before the Board for 
adjudication on the merits.  

VA has received the Veteran's Application for Increased 
Compensation Based on Unemployability and communications from 
his attorney reflect that he claims entitlement to a total 
disability rating based on individual unemployability due to 
service connected disabilities and an extraschedular 
evaluation.  Inasmuch as these issues have not been developed 
or certified for appellate review, they are not for 
consideration at this time.  They are, however, referred to 
the RO for appropriate action.

In light of the veteran's attorney's repeated requests, the 
Board has attempted to adjudicate all claims possible at this 
time in light of the veteran's medical condition.  However, 
the Board must note that the veteran has raised different 
claims at successive stages of the appellate process, 
delaying the adjudication of this case.  As the U.S. Court of 
Appeals for Veterans Claims (Court) has stated:

Advancing different arguments at successive stages 
of the appellate process does not serve the 
interests of the parties or the Court.  Such a 
practice hinders the decision-making process and 
raises the undesirable specter of piecemeal 
litigation.

Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990), aff'd 
972 F.2d 331 (Fed. Cir. 1992).  

The issues of entitlement to service connection for 
peripheral vascular disease and entitlement to an increased 
rating for residuals of cold weather injury of the right 
foot, entitlement to an increased rating for residuals of 
cold weather injury of the left foot, and entitlement to an 
increased rating for hearing loss must be remanded for 
additional development and are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum rating authorized under 
Diagnostic Code 6260.

2.  The veteran's original claim for service connection for 
tinnitus was received on October 7, 2003.

3.  In January 1988, the RO denied the veteran's September 
1987 claims for an evaluation in excess of 10 percent 
disabling for his service connected frozen feet and service 
connection for hearing loss.  This rating decision was 
confirmed by the Board in April 1989.

4.  The veteran's claim for an increased evaluation in excess 
of 10 percent disabling for his frozen feet was received by 
VA on April 7, 2003.  

5.  The schedular criteria for the assignment of a 30 percent 
evaluation for residuals of cold weather injury, right foot, 
is not factually ascertainable prior to April 7, 2003, the 
effective date assigned for the grant of an increased rating 
of 30 percent disabling for residuals of cold weather injury, 
right foot.  

6.  The schedular criteria for the assignment of a 30 percent 
evaluation for residuals of cold weather injury, left foot, 
is not factually ascertainable prior to April 7, 2003, the 
effective date assigned for the grant of an increased rating 
of 30 percent disabling for residuals of cold weather injury, 
left foot.  

7.  The veteran's request to reopen his claim for service 
connection for hearing loss was received by VA on October 7, 
2003.

8.  In a March 2003 rating decision, service connection was 
established for bilateral hearing loss effective from October 
7, 2003; there is no evidence of any earlier pending formal 
or informal claim. 

9.  The veteran's service-connected disabilities, standing 
alone, do not render him permanently bedridden or so helpless 
as to be in need of regular aid and attendance.  While he 
requires some assistance with activities of daily living, 
service connected disabilities do not result in an inability 
to dress or undress himself or to keep himself ordinarily 
clean and presentable; an inability to feed himself through 
loss of coordination of upper extremities or through extreme 
weakness; an inability to attend to the wants of nature; or 
physical or mental incapacity that requires care or 
assistance on a regular basis against the hazards or dangers 
inherent in his daily environment.

10.  The veteran has not asserted that he is blind or that 
his visual acuity in both eyes is permanently impaired or 
5/200 or less as a result of service-connected disability.  
The veteran does not have ankylosis of one or both knees or 
one or both hips, or loss of use of either hand or either 
foot as a result of a service connected disability.


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2006); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

2.  An effective date of October 7, 2003, but not earlier, 
for the grant of service connection for tinnitus is 
warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2006).

3.  The criteria for the assignment of an effective date 
earlier than April 7, 2003, for a 30 percent evaluation for 
the veteran's service connected residuals of cold weather 
injury, right foot, is not warranted.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2006). 

4.  The criteria for the assignment of an effective date 
earlier than April 7, 2003, for a 30 percent evaluation for 
the veteran's service connected residuals of cold weather 
injury, left foot, is not warranted.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2006).

5.  The criteria for the assignment of an effective date 
earlier than October 7, 2003, for the assignment of a 20 
percent evaluation for hearing loss is not warranted.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2006).

6.  The criteria for special monthly compensation based on 
the permanent need for aid and attendance of another person 
or on account of being housebound have not been met.  
38 U.S.C.A. § 1114 (West 2002); 38 C.F.R. §§ 3.351, 3.352 
(2006).

7.  The criteria for financial assistance in the purchase of 
an automobile or other conveyance and adaptive equipment or 
adaptive equipment only have not been met.  38 U.S.C.A. 
§§ 3901, 3902 (West 2002); 38 C.F.R. § 3.808 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

By a March 2004 rating decision, service connection for 
tinnitus was granted and a schedular rating of 10 percent 
disabling was assigned, effective from February 20, 2004, the 
date that entitlement arose as evidenced by the veteran's VA 
audiometric examination.  The veteran disagreed with this 
determination, claiming that an increased rating is 
warranted.  In the May 2005 Statement of the Case, the RO 
explained that VA regulations allow for a 10 percent maximum 
evaluation for tinnitus.  

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (Court) held that the 
pre-1999 and pre-June 13, 2003 versions of Diagnostic Code 
6260 required the assignment of dual ratings for bilateral 
tinnitus.  VA appealed this decision to the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
and stayed the adjudication of tinnitus rating cases affected 
by the Smith decision.  In Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006), the Federal Circuit concluded that the 
Court erred in not deferring to VA's interpretation of its 
own regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 
6260, which limits a veteran to a single disability rating 
for tinnitus, regardless of whether the tinnitus is 
unilateral or bilateral.  Subsequently, the stay of 
adjudication of tinnitus rating cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. § 4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, the 
Board finds that the preponderance of the evidence is against 
entitlement to a rating greater than 10 percent for tinnitus 
38 C.F.R. § 4.3.  

Additionally, the Board finds no reason to refer the case to 
the Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOGCPREC 6-96.  

Earlier Effective Dates

The effective date for an award of disability compensation 
based on an original claim for direct service connection, if 
the claim is received within one year after separation from 
service, shall be the day following separation from active 
service or the date entitlement arose; otherwise, and for 
reopened claims, it shall be the date of receipt of the 
claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

The effective date of an evaluation and award of compensation 
for an increased rating claim is the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 C.F.R. § 3.400.  An earlier effective date may be assigned 
when it is factually ascertainable that an increase in 
disability occurred and the claim for increase was received 
within one year from that date, but otherwise the date of 
receipt of the claim.  38 C.F.R. § 3.400(o)(2).  

In determining whether or not an increase was factually 
ascertainable during the year prior to receipt of an 
increased rating claim, the Board will review the entirety of 
the evidence of record.  See Hazan v. Gober, 10 Vet. 
App. 511, 520 (1997) (also holding that for effective date 
purposes, the claim must be the application on the basis of 
which the rating was awarded); Washington v. Gober, 10 Vet. 
App. 391, 393 (1997) ("The fact that the appellant had 
previously submitted claim applications, which had been 
denied, is not relevant to the assignment of an effective 
date based on a current application."); Wright v. Gober, 10 
Vet. App. 343, 346-47 (1997) (holding that an application 
that had been previously denied could not preserve an 
effective date for a later grant of benefits based on a new 
application).  

The Court has held that the failure to consider evidence 
which may be construed as an earlier application or claim, 
formal or informal, that would have entitled the claimant to 
an earlier effective date is remandable error.  See Lalonde 
v. West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. 
§ 7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 
(1992).  The Court has held, however, that the Board is not 
required to conjure up issues that were not raised by an 
appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  VA 
regulations also provide that the terms "claim" and 
"application" mean a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§ 3.1(p).  Generally, the date of receipt of a claim is the 
date on which a claim, information, or evidence is received 
by VA.  38 C.F.R. § 3.1(r). 

Tinnitus

As noted above, by a March 2004 rating decision, service 
connection for tinnitus was granted and a schedular rating of 
10 percent disabling was assigned, effective from February 
20, 2004, the date that entitlement arose as evidenced by the 
veteran's VA audiometric examination.  

The evidence of record, however, contains an earlier 
communication from the veteran, received on October 7, 2003, 
in which the veteran referred to a "ringing-buzzing effect 
that never went away" in the context of a claim of service 
connection.  The veteran also referred to hearing loss.  The 
Board finds that this communication effectively constituted 
an informal claim of service connection for tinnitus.  

Although the RO granted service connection for tinnitus, this 
determination was based on a February 20, 2004 VA audiometric 
examination rather than a claim from the veteran.  
Notwithstanding the action taken by the RO, the Board finds 
that the October 7, 2003, informal claim constitutes the 
veteran's original claim for compensation.  38 C.F.R. 
§ 3.155.  As such, an effective date of October 7, 2003, is 
warranted for the grant of service connection for tinnitus.

Resolving all reasonable doubt in the veteran's favor, the 
Board concludes that the evidence of record supports a 
finding that the veteran submitted an informal application 
for compensation for tinnitus on October 7, 2003.  
38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.155, 3.400.  Accordingly, 
the Board finds that the record establishes that the 
effective date for entitlement to service connection for 
tinnitus is October 7, 2003.

Residuals of Cold Injury, Left and Right Foot

Review of the claims file reflects that the residuals of cold 
injury to the veteran's feet have been rated under 38 C.F.R. 
§ 4.104, Diagnostic Code 7122, for cold injury residuals.  
Diagnostic Code 7122 provides for a maximum disability rating 
of 30 percent for cold injury residuals where there is 
evidence of arthralgia or other pain, numbness, or cold 
sensitivity plus two or more of the following: tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, x-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis).

In a January 1988 rating decision, the RO denied the 
veteran's September 1987 claim for an evaluation in excess of 
10 percent disabling for his service connected frozen feet.  
This rating decision was confirmed by the Board in April 
1989.  The April 1989 determination of the Board is final.  
38 U.S.C.A. § 7104. 

In correspondence received by VA on April 7, 2003, the 
veteran requested entitlement to an increased rating for his 
service connected frozen feet.  

Upon VA cold injury examination in July 2003, the diagnostic 
impression was history of cold injury to the feet bilaterally 
with osteopenia, pes cavus, hammertoes on X-rays, 
onychomycosis and symptoms of cold sensitization, numbness, 
and edema.  

By an August 2003 rating decision, the RO granted separate 
increased ratings of 20 percent disabling for residuals of 
cold weather injury, right and left foot, effective from 
April 7, 2003, the date of receipt of the veteran's claim for 
an increased rating.  

Electrodiagnostic testing in February 2004 revealed 
sensorimotor axonal loss peripheral neuropathy that is not 
completely explained by the patients age.  The examiner 
commented that a cold injury may present as an axonal loss 
neuropathy.  

By a May 2005 rating decision, the schedular ratings for the 
residuals of cold weather injury of the veteran's feet, left 
and right, were separately increased to 30 percent disabling, 
effective from April 7, 2003, the date of receipt of his 
claim for an increased rating.  

Based upon the evidence of record, the Board finds there is 
no factually ascertainable evidence demonstrating the 
veteran's service connected residuals of cold injury, left 
and right foot, were manifested by arthralgia or other pain, 
numbness, or cold sensitivity plus two or more of the 
following: tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, x-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis) so as to warrant an evaluation of 
30 percent disabling under Diagnostic Code 7122 earlier than 
April 7, 2003.  The veteran's statements prior to the claim 
do not indicate a higher evaluation was warranted or that 
there is any basis for such a finding and the post-service 
treatment records do not supply a basis for going prior to 
the date of claim.  Simply stated, without the claim and the 
medical evidence obtained prior to the claim, there is no 
basis to grant the increased evaluation. 
   
The veteran has asserted no specific allegations of error in 
the prior Board decision and no such error is shown upon 
review of the appellate record.  A claim of clear and 
unmistakable error in a prior rating action has not been 
raised.

Although the veteran complained of increased symptoms in his 
April 7, 2003, claim for an increased rating; there was no 
objective evidence of nail abnormalities, color changes, x-
ray abnormalities, swelling, and discoloration until his VA 
examinations in July 2003 and February 2004.  Accordingly, 
entitlement to an effective date prior to April 7, 2003, for 
the award of separate 30 percent ratings for residuals of 
cold injury, left and right foot, is denied.  

The post-service medical record is found to provide evidence 
against this claim, failing to indicate a higher evaluation 
is warranted until after the claim was filed.  The 
preponderance of the evidence is against the veteran's 
claims.

Hearing Loss

In a January 1988 rating decision, the RO denied the 
veteran's September 1987 claim for service connection for 
hearing loss.  This rating decision was confirmed by the 
Board in April 1989.  The April 1989 determination of the 
Board is final.  38 U.S.C.A. § 7104.

In a communication received on October 7, 2003, the veteran 
once again requested service connection for hearing loss.  

VA examination in February 2004 found that it is at least as 
likely as not that the veteran's hearing loss is due to noise 
exposure in the military.  

In a May 2005 rating decision the RO granted entitlement to 
service connection for hearing loss.  A 20 percent rating was 
assigned effective from October 7, 2003, which was the date 
of the reopened claim.  

Based upon the evidence of record, the Board finds that an 
effective date earlier than October 7, 2003, for the award of 
entitlement to service connection for hearing loss is not 
warranted.  This represents the date the veteran's most 
recent application to reopen his claim was received by VA.  
There is no evidence of any earlier pending formal or 
informal claim as to this matter.  The veteran has asserted 
no specific allegations of error in the prior Board decision 
and no such error is shown upon review of the appellate 
record.  

With respect to the issues of entitlement to earlier 
effective dates for the assignment of increased ratings for 
the residuals of cold injury to the veteran's feet as well as 
the issue of entitlement to an earlier effective date for the 
award of service connection for hearing loss, the Board 
emphasizes that the law and regulations governing effective 
dates are very specific and the Board is bound by them.  In 
reaching the determination with respect to these issues, 
there is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable decision.  38 U.S.C.A. § 5107. 

Special Monthly Compensation

As a result of his service-connected disabilities, 
specifically, the residuals of cold injury to his feet, the 
veteran claims that he is entitled to special monthly 
compensation based on the need for regular aid and attendance 
of another person or by reason of being housebound.  After 
reviewing the evidence, however, the Board finds no basis to 
grant such an award.

Special monthly compensation is payable to a veteran who is, 
as a result of his service-connected disabilities, so 
helpless as to need or require the regular aid and attendance 
of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. 
§ 3.350(b)(3).  A veteran will be considered in need of 
regular aid and attendance if he or she: (1) is blind or so 
nearly blind as to have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric contraction of the visual 
field to five degrees or less; (2) is a patient in a nursing 
home because of mental or physical incapacity; or (3) 
establishes a factual need for aid and attendance under the 
criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. 
§ 3.351(c).

The following criteria will be considered in determining 
whether the veteran is in need of the regular aid and 
attendance of another person: the inability of the veteran to 
dress or undress himself, or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which, by reason of the 
particular disability, cannot be done without such aid; the 
inability of the veteran to feed himself through the loss of 
coordination of upper extremities or through extreme 
weakness; the inability to attend to the wants of nature; or 
an incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the veteran from the 
hazards or dangers incident to his daily environment.  
38 C.F.R. § 3.352(a).

In Turco v. Brown, 9 Vet. App. 222 (1996), the Court held 
that it was not required that all of the disabling conditions 
enumerated in the provisions of 38 C.F.R. § 3.352(a) be found 
to exist to establish eligibility for aid and attendance and 
that such eligibility required at least one of the enumerated 
factors be present.  The Court added that the particular 
personal function which the veteran was unable to perform 
should be considered in connection with his or her condition 
as a whole and that it was only necessary that the evidence 
establish that the veteran is so helpless as to need regular 
aid and attendance, not that there be a constant need.

In this case, no medical evidence indicates that the veteran 
is blind or so nearly blind as to have corrected visual 
acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to five degrees or less; or 
that he is a patient in a nursing home because of mental or 
physical incapacity.  It thus appears that the veteran's 
claim is based solely on a factual need for aid and 
attendance of another person under the criteria set forth in 
38 C.F.R. § 3.352(a).  Unfortunately, these criteria have not 
been met.

The veteran's compensable service-connected disabilities are 
residuals of cold weather injury, right foot, rated as 30 
percent disabling; residuals of cold weather injury, left 
foot, rated as 30 percent disabling; hearing loss, rated as 
20 percent disabling; and tinnitus, rated as 10 percent 
disabling.  However, none of these disabilities warrants a 
finding that the veteran requires the aid and attendance of 
another person.

In this regard, the Board has reviewed the February 2004 
Examination for Aid and Attendance, which reflects that the 
veteran cannot walk without a cane and that his diagnoses are 
peripheral neuropathy, peripheral vascular disease, and 
lumbar spinal stenosis.  This examination report further 
reflects that the veteran is not bedridden, is able to go to 
the bathroom unassisted, and eats unassisted.  The veteran is 
noted to require assistance to walk in and out of the home 
and he has an unstable gait.  Of particular relevance, no 
evidence shows that the veteran's service-connected 
disabilities, standing alone, prevent him from dressing or 
undressing himself, keeping himself ordinarily clean and 
presentable; frequently needing adjustment of any special 
prosthetic or orthopedic appliances which, by reason of the 
particular disability, cannot be done without such aid; 
feeding himself through the loss of coordination of upper 
extremities or through extreme weakness; and attending to the 
wants of nature.  There is also no evidence of incapacity, 
which requires care or assistance on a regular basis to 
protect the veteran from the hazards or dangers incident to 
his daily environment, as a result of his service-connected 
disabilities.

The Board has reviewed all medical records in this case, 
particularly the May 2006 report that the veteran is in 
hospice case.  It is important for the veteran to understand 
that this claim must be based on the veteran's service 
connected disorders.  Severe nonservice connected disorders 
only provide evidence against this claim, indicating that it 
is a medical condition that has no association with service 
more than 60 years ago that has caused many of the veteran's 
current problems.  
   
Simply stated, the medical evidence of record provides highly 
probative evidence against the veteran's claim of entitlement 
to special monthly compensation based upon the need for 
regular aid and attendance.  

If the veteran does not qualify for increased benefits for 
aid and attendance, increased compensation benefits may still 
be payable if the veteran has a single permanent disability 
rated 100 percent disabling, and has either additional 
service-connected disability or disabilities independently 
ratable at 60 percent or more, or is permanently housebound 
by reason of service-connected disability or disabilities.  
38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.351(d).  A veteran is 
"permanently housebound" when he is substantially confined 
to his house (ward or clinical areas, if institutionalized) 
or immediate premises due to service-connected permanent 
disability or disabilities.  38 C.F.R. § 3.350(i)(2).

In this case, the veteran does not have a single service 
connected disability rated as 100 percent disabling.  There 
is also no medical evidence that the veteran is "permanently 
housebound" by reason of his service connected disabilities.  
38 C.F.R. § 3.351(d).  In this regard, the only service 
connected disabilities involving his lower extremities are 
his cold injuries.  However, the July 2003 and February 2004 
VA examination reports provide evidence against a finding 
that these disabilities result in the veteran being 
permanently housebound.  

Accordingly, his claim of entitlement to special monthly 
compensation based on the need for regular aid and attendance 
of another person or by reason of being housebound must be 
denied for lack of legal merit.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  Accordingly, the appeal is denied.

Adaptive Equipment

To warrant entitlement to automobile and adaptive equipment 
only under 38 U.S.C.A. § 3901(a), the evidence must 
demonstrate a service-connected disability resulting in the 
loss, or permanent loss of use, of at least one foot or a 
hand; or, permanent impairment of vision in both eyes, 
resulting in (1) vision of 20/200 or less in the better eye 
with corrective glasses, or, (2) vision of 20/200 or better, 
if there is a field defect in which the peripheral field has 
contracted to such an extent that the widest diameter of the 
visual field subtends an angular distance no greater than 
twenty degrees in the better eye.  38 C.F.R. § 3.808(a).

The law also provides that a veteran may be entitled to only 
adaptive equipment if he has ankylosis of at least one knee 
or one hip due to service-connected disability.  38 U.S.C.A. 
§ 3902(b)(2); 38 C.F.R. § 3.808(b)(1)(iv); see also 38 C.F.R. 
§ 3.350(b).

The evidence does not show that the veteran demonstrates 
permanent loss of use of both hands and both feet due to 
service connected disability, or, permanent impairment of 
vision in both eyes, resulting in (1) vision of 20/200 or 
less in the better eye with corrective glasses, or, (2) 
vision of 20/200 or better, if there is a field defect in 
which the peripheral field has contracted to such an extent 
that the widest diameter of the visual field subtends an 
angular distance no greater than twenty degrees in the better 
eye.

The veteran has not contended that he has vision impairment 
that would be a basis for this claim.  It is noted that the 
veteran has argued that he has serious problems with mobility 
due to residuals of cold weather injury to his feet, which 
are service-connected.  However, this does not support a 
finding that he has loss of use of both hands or of both feet 
and the most recent VA examinations would provide evidence 
against such a finding.  

While he has argued that a private examiner has told him that 
he should not drive, this does not meet the criteria for this 
benefit.  Further, the evidence does not demonstrate that the 
veteran has ankylosis of at least one knee or one hip due to 
a service connected disability.  In the absence of a 
qualifying service connected disability which is a threshold 
requirement, the preponderance of the evidence is against the 
claim.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, 
entitlement to automobile and adaptive equipment or for 
adaptive equipment only is not established.

With respect to the increased rating, earlier effective date, 
special monthly compensation, and adaptive equipment claims 
which have been decided above, the Board has considered the 
provisions of the Veterans Claims Assistance Act; however, 
these provisions have no effect on an appeal where the law, 
and not the underlying facts or development of the facts, is 
dispositive in a matter as in this case.  Manning v. 
Principi, 16 Vet. App. 534, 542-543 (2002).

In any event, the Board notes that VA has fully complied with 
the duty-to-notify provisions.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 197 (2002).  In particular, the RO: (1) informed the 
appellant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) informed the 
appellant about the information and evidence that VA will 
seek to provide; (3) informed the appellant about the 
information and evidence that is expected to be provided; and 
(4) requested that the appellant provide any evidence in 
their possession that pertains to the claim, or something to 
the effect that the claimant should "give us everything 
you've got pertaining to your claims."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

VA's Office of General Counsel (GC) has held that there is no 
requirement for additional 38 U.S.C.A. § 5103(a) notice on a 
"downstream" issue, i.e., an effective date for the initial 
award, if proper VCAA notice for the original issue was 
already provided, as is the case.  VAOPGCPREC 8-2003.  

The Federal Circuit recently held that a statement of the 
case or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the statement of the case or 
supplemental statement of the case.  See Mayfield  v. 
Nicholson, 20 Vet. App. 537 (Fed. Cir. 2006) [hereinafter 
Mayfield III].  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See Mayfield III, 
(citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34). 

The Board finds that the presumption of prejudice due to any 
timing error regarding notice has been rebutted in this case 
by the following: (1) based on the communications sent to the 
appellant over the course of this appeal, the veteran clearly 
had actual knowledge of the evidence they are required to 
submit in this case; and (2) based on the appellant's 
contentions and the communications provided to them by the VA 
over the course of this appeal, the appellant reasonably 
understands what was needed to prevail.  The Board finds that 
the appellant is clearly aware of the facts of this case and 
the basis of the denial.  See Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007). 

The Board thus finds that any deficiency in the notice to the 
appellant or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case.)  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the effective date claim 
decided herein, is available and not part of the claims file.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA.

The Board has considered delaying the full adjudication of 
these claims pending the claims cited below.  However, in 
light of the veteran's medical condition, the Board believes 
that additional delay in the adjudication of these claims in 
not warranted.  

ORDER

A disability rating in excess of 10 percent for bilateral 
tinnitus is denied.

Entitlement to an effective date of October 7, 2003, for the 
grant of service connection for tinnitus is warranted.  To 
this extent, the appeal is granted, subject to the law and 
regulations governing the award of monetary benefits.

Entitlement to an effective date earlier than April 7, 2003, 
for the assignment of a 30 percent evaluation for residuals, 
cold weather injury, right foot is denied.

Entitlement to an effective date earlier than April 7, 2003, 
for the assignment of a 30 percent evaluation for residuals, 
cold weather injury, left foot is denied.

Entitlement to an effective date earlier than October 7, 
2003, for the assignment of a 20 percent evaluation for 
hearing loss is denied.

Entitlement to special monthly compensation based upon the 
need for regular aid and attendance or on account of being 
housebound is denied.

Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance and adaptive equipment, or for adaptive equipment 
only is denied.

REMAND

The veteran claims entitlement to service connection for 
peripheral vascular disease as a result of his service 
connected residuals of cold weather injury to his feet.

Under 38 C.F.R. § 3.310(a), service connection may be 
established on a secondary basis for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists, and 
(2) that the current disability was either (a) proximately 
caused by, or (b) proximately aggravated by a service 
connected disability.  Where a service connected disability 
aggravates a nonservice connected condition, a veteran may be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

Competent medical evidence of record does not adequately 
address the question of whether the veteran's peripheral 
vascular disease is a residual of or is aggravated by his 
service connected residuals of cold weather injury, left and 
right foot, based on service more than 60 years ago.  VA will 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  See 
38 C.F.R. § 3.159(c)(4).  Prior to further adjudication of 
the claim, a VA examination is needed which addresses the 
likelihood of whether the veteran's peripheral vascular 
disease was caused or aggravated by his service connected 
residuals of cold weather injury, left and right foot.

By a May 2005 rating decision, the schedular ratings for the 
veteran's service connected residuals of cold weather injury, 
left and right foot, were increased to 30 percent disabling, 
respectively, and service connection for hearing loss was 
granted and a 20 percent evaluation was assigned.  The June 
22, 2005, notice of disagreement reflects that the veteran 
disagrees with this determination, claiming that he is 
entitled ratings in excess of the 30 percent evaluations 
assigned for his service connected residuals of cold weather 
injury, left and right foot, and 20 percent evaluation for 
his service connected hearing loss.  

As no statement of the case appears to have been issued, the 
Board must remand these issues to the RO for appropriate 
action so that the veteran may have the opportunity to 
complete an appeal as to these claims if he so desires.  
38 U.S.C.A. § 7105; 38 C.F.R. § 19.26; see also Manlincon v. 
West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The veteran is asked to submit all 
recent treatment records pertinent to all 
his claims that have not already been 
submitted. 

2.  The veteran should be afforded a VA 
examination to identify the nature and 
etiology of his peripheral vascular 
disease.  Based upon examination of the 
veteran and review of his pertinent 
medical history, the examiner should 
provide an opinion as to whether the 
veteran currently has peripheral vascular 
disease and, if so, whether it is at 
least as likely as not that the diagnosed 
disability is caused or aggravated by his 
service connected residuals of cold 
weather injury, left and right foot.  If 
the examiner determines that peripheral 
vascular disease is aggravated by the 
service connected residuals of cold 
weather injury, left and right foot, the 
examiner should indicate the extent of 
such aggravation.

The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.

A complete rationale for all opinions 
expressed must be provided.  If the 
physician is unable to render any opinion 
sought, it should be so indicated on the 
record and the reasons therefor should be 
noted.  The factors upon which any 
medical opinion is based must be set 
forth for the record.

If the veteran's condition precludes a VA 
examination, the examiner may review the 
medical evidence of record and provide a 
medical opinion without examining the 
veteran.

3.  With regard to the claims for 
increased ratings for residuals of cold 
weather injury, left and right foot, and 
hearing loss, the RO should take 
appropriate action pursuant to 38 C.F.R. 
§ 19.26 in response to the June 2005 
notice of disagreement, including 
issuance of an appropriate statement of 
the case, so that the veteran may have 
the opportunity to complete an appeal by 
filing a timely substantive appeal.  If 
the veteran does file a timely 
substantive appeal, the case should be 
returned to the Board for appellate 
review.

4.  With respect to the remaining issue 
of entitlement to service connection for 
peripheral vascular disease, after 
ensuring the proper completion of this 
and any other necessary development, the 
RO should readjudicate the issue on 
appeal.  If the disposition remains 
unfavorable, the RO should furnish the 
veteran and his representative with a 
supplemental statement of the case and 
afford them the applicable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


